569

           MISCELLANEOUS SUPREME COURT
                   DISPOSITIONS
                                      ( P3d )

       CERTIFIED QUESTIONS, CERTIFIED APPEALS,
      MANDAMUS PROCEEDINGS, AND OTHER MATTERS

                                  May 29, 2014

Amrine v. Eby (S061147). Peremptory writ of mandamus issued.
Garrett v. New Hampshire Insurance Company (S062199). Certified question
   accepted.

                                  June 2, 2014

State v. Glassmyer, Jeffrey Lewis (S062291/92)(S062297). Alternative writ of
    mandamus issued.
State v. Valencia, Cesar Rodriguez (S061909). Peremptory writ of mandamus
    issued. Relator filed a petition for writ of mandamus regarding the “Sell” order
    entered by the trial court on December 4, 2013. This court previously held the
    petition in abeyance pending a decision in State v. Lopes, SC S061395. This
    court now has decided that case, State v. Lopes, 355 Or 72, 322 P3d 512 (2014).
    The trial court’s “Sell” order is ambiguous as to whether the court applied
    the proper evidentiary standard identified by this court in Lopes—clear and
    convincing evidence. See 355 Or at 99-100. Accordingly, the court allows the
    petition for writ of mandamus and directs the State Court Administrator to
    issue a peremptory writ of mandamus directing the trial court either (1) to
    amend the “Sell” order to confirm that the court used the correct evidentiary
    standard as identified by Lopes, or (2) to vacate its “Sell” order and rehear
    the matter, applying the appropriate evidentiary standard identified in Lopes.